

SECOND AMENDMENT TO CONTRACT OF SALE AND PURCHASE
 
This SECOND AMENDMENT TO CONTRACT OF SALE AND PURCHASE (this “Second Amendment”)
is made and entered into as of this 3rd day of June, 2010, by and between AJ
IRVINE OWNER CORPORATION, a Delaware corporation (“Seller”), and HINES GLOBAL
REIT PROPERTIES LP, a Delaware limited partnership (“Purchaser”).  Seller and
Purchaser are collectively referred to herein as the “Parties.”
 
RECITALS
 
A.           Seller and Purchaser entered into that certain Contract of Sale and
Purchase dated as of May 13, 2010 (the “Original Purchase Contract”), as amended
by that certain First Amendment to Contract of Sale and Purchase dated as of
June 2, 2010 (the “First Amendment”, collectively with the Original Purchase
Contract, the “Purchase Contract”), regarding the sale of certain property
located at 17600 Gillette Avenue, Irvine, CA 92614, as further described in
Section 1.1 of the Purchase Contract (the “Property”).
 
B.           Seller and Purchaser desire to modify the Purchase Contract on the
terms and conditions contained herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
hereby agree as follows:
 
1. Capitalized Terms.  All capitalized terms when used herein shall have the
same respective meanings as are given such terms in the Purchase Contract,
unless expressly provided otherwise in this Second Amendment.
 
2. Purchase Price.  Effective as of the date of this Second Amendment, the
Purchase Price of Twenty Million Seven Hundred Fifty Thousand Dollars
($20,750,000) shall be reduced to an amount equal to Twenty Million Three
Hundred Fifty Thousand Dollars ($20,350,000).
 
3. Holdback Amount.  Effective as of the date of this Second Amendment, the
amount of the Holdback set forth Section 2.1.3 of the Original Purchase Contract
shall be reduced from Five Hundred Thousand Dollars ($500,000) to Three Hundred
Thousand Dollars ($300,000).  Accordingly, all references to the amount of
“$500,000” set forth in the Holdback Escrow Agreement attached to the Original
Purchase Contract as Exhibit 2.1.4 shall be deleted and replaced with
“$300,000”.
 
4. Closing Date.  Effective as of the date of this Second Amendment, the Closing
Date set forth in Section 7.1 of the Original Purchase Contract shall be
extended from June 7, 2010 to June 9, 2010.
 
5. Inspection Period.  The mutual execution and delivery of this Second
Amendment by Purchaser and Seller shall constitute the Purchaser's waiver of its
right to terminate the Purchase Contract during the Inspection Period and
Purchaser shall have no further right to terminate the Purchase Contract except
as expressly provided in the Purchase Contract, as amended by this Second
Amendment.
 
6. Electronic Counterparts.  This Second Amendment may be executed in any number
of counterparts, which may be delivered electronically, via facsimile or by
other means.  Each electronic or facsimile signature shall be deemed to be an
original, and all such counterparts (including those delivered electronically or
via facsimile), when taken together, shall be deemed to constitute one and the
same instrument.
 
7. Conflict; No Further Modification.  In the event of any conflict between the
Purchase Contract and this Second Amendment, the terms of this Second Amendment
shall prevail.  Except as specifically set forth in this Second Amendment, all
of the terms and provisions of the Purchase Contract shall remain unmodified and
in full force and effect.
 
[Signatures on following page]
 
 
 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, this Second Amendment has been executed as of the day and
year first above written.
 
"SELLER"
 
AJ IRVINE OWNER CORPORATION,
 
a Delaware corporation
 
By:           
Name:           
Its:           
 
"PURCHASER"
 


 
HINES GLOBAL REIT PROPERTIES LP,
 
a Delaware limited partnership
 
By:           Hines Global REIT, Inc.
 
Its general partner
 
By:           
 
Name:           
 
Its:           
 



 
 

--------------------------------------------------------------------------------

 